DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Amendment
	Amendments filed on 11/23/2021 are entered.  The amendments change the scopes of the previously presented claims.  Previous grounds of rejections are withdrawn as necessitated by the claim amendments and based on reason given on page 9 of the applicant’s remarks filed on 11/23/2021.

Allowable Subject Matter
Claims 3-11, 14-22 and 28-32 are allowed.

as presented in the applicant’s remarks, previously cited reference, Fehrenbach, disclose “deriving the allocation for the data transmission in the first part” based on received DCI, wherein the allocation is based on the data transmission in the second part (wherein the data allocation in the first part being data additional to the data transmission in the second part) and the allocation for the control information in the first part (wherein the data allocation in the first part uses unused CCE of the first part).  However, as pointed out on page 9 of the applicant’s remarks filed on 11/23/2021, the derivation of the allocation for the data transmission in the first part are not based on the allocation for the data transmission in the second part and based on the allocation for the control information in the first part in the previously cited reference.  Instead the derivation is simply based on the received DCI.  The current amended claims thereby overcome the previously presented rejections.   
New found references related to the claims include Zappaterra (US 9,967,888i.e. column 9) and Urabayashi (US 2019/0045492, i.e. paragraph [0058]) also disclose methods of transmitting data/payload in the control region.  However, both of these references also relies on the DCI for indicating the data allocation in the control region and fails to cure the deficiency of Fehrenbach in view of the currently allowed claims as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473